MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                          FILED
      regarded as precedent or cited before any                                May 26 2020, 10:01 am
      court except for the purpose of establishing                                   CLERK
      the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                                   Court of Appeals
      estoppel, or the law of the case.                                              and Tax Court




      ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEE
      Leanna Weissmann                                        Courtney Staton
      Lawrenceburg, Indiana                                   Deputy Attorney General
                                                              Indianapolis, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      William R. Simpkins,                                    May 26, 2020
      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              19A-CR-2990
              v.                                              Appeal from the Jefferson Superior
                                                              Court
      State of Indiana,                                       The Honorable Michael J.
      Appellee-Plaintiff.                                     Hensley, Judge
                                                              Trial Court Cause No.
                                                              39D01-1806-F6-597



      Pyle, Judge.


                                       Statement of the Case
[1]   William Simpkins (“Simpkins”) appeals the revocation of his probation,

      arguing that the trial court abused its discretion by ordering him to serve part of


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2990 | May 26, 2020                      Page 1 of 6
      his previously suspended sentence. Concluding that the trial court did not

      abuse its discretion, we affirm the trial court’s judgment.


[2]   We affirm.


                                                     Issue
              Whether the trial court abused its discretion by ordering Simpkins
              to serve part of his previously suspended sentence.

                                                     Facts
[3]   In June 2018, the State charged Simpkins with Level 6 felony domestic battery

      and Class A misdemeanor domestic battery. In September 2018, Simpkins

      entered into a plea agreement and pled guilty to the Level 6 felony domestic

      battery in exchange for the State’s dismissal of the misdemeanor battery charge.

      The parties also agreed that Simpkins would receive a sentence of “24 months,

      all suspended except for time served” and 522 days on supervised probation.

      (App. Vol. 2 at 24). The trial court accepted Simpkins’ guilty plea and entered a

      sentence pursuant to the plea agreement.


[4]   A few months later, in February 2019, the State filed a notice of probation

      violation, alleging that Simpkins had violated his probation by testing positive

      for methamphetamine and amphetamine. Simpkins was arrested and then

      released on bond. Simpkins failed to appear for a March 2019 hearing and an

      April 2019 hearing, and the trial court issued a warrant. Simpkins appeared at

      a subsequent hearing, and the trial court allowed Simpkins to remain out on

      bond.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2990 | May 26, 2020   Page 2 of 6
[5]   In May 2019, the trial court held a probation revocation hearing, during which

      Simpkins admitted that he had violated probation as alleged. The trial court

      allowed Simpkins to remain on probation and extended his probationary period

      by six months with the condition that he complete an intensive outpatient

      program.


[6]   Shortly thereafter, in August 2019, the State filed a second notice of probation

      violation, which it later amended in September 2019. In this September 2019

      probation violation notice, the Stated alleged that Simpkins had violated his

      probation by: (1) refusing to submit to a urinalysis screen on July 9, 2019; (2)

      failing to attend a scheduled meeting with probation on August 6, 2019; (3)

      being discharged from Centerstone Recovery Center (“CRC”) on August 29,

      2019 because he had tested positive for methamphetamine while in CRC and

      had supplied other CRC clients with methamphetamine; and (4) failing a

      twelve-panel drug screen for methamphetamine and amphetamine at CRC on

      August 29, 2019.


[7]   The trial court held a probation revocation hearing in November 2019.

      Simpkins admitted that he had violated his probation under all the allegations

      contained in the September 2019 revocation petition, except for allegation (3).1

      The State presented testimony to support allegation (3). The trial court

      determined that Simpkins violated his probation and ordered that “all but one




      1
       Simpkins admitted that he had tested positive for drugs in CRC but denied that he had supplied
      methamphetamine to other clients.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2990 | May 26, 2020                      Page 3 of 6
      hundred [and] eighty (180) days of [Simpkins’] suspended sentence be revoked

      and served at the Jefferson County Jail[.]” (App. Vol. 2 at 39). The trial court

      ordered the remaining 180 days of probation to be terminated as unsuccessful.

      Simpkins now appeals.


                                                  Decision
[8]   Simpkins does not challenge the trial court’s determination that he violated

      probation. Instead, he argues that the trial court abused its discretion by

      ordering him to serve part of his previously suspended sentence and that it

      should have left him on probation and returned him to a drug treatment

      program. We disagree.


[9]   “Probation is a matter of grace left to trial court discretion, not a right to which

      a criminal defendant is entitled.” Prewitt v. State, 878 N.E.2d 184, 188 (Ind.

      2007). The trial court determines the conditions of probation and may revoke

      probation if the conditions are violated. Id.; see also IND. CODE § 35-38-2-3(a).

      Indeed, violation of a single condition of probation is sufficient to revoke

      probation. Gosha v. State, 873 N.E.2d 660, 663 (Ind. Ct. App. 2007). Upon

      determining that a probationer has violated a condition of probation, the trial

      court may “[o]rder execution of all or part of the sentence that was suspended

      at the time of initial sentencing.” IND. CODE § 35-38-2-3(h)(3). “Once a trial

      court has exercised its grace by ordering probation rather than incarceration,

      the judge should have considerable leeway in deciding how to proceed.”

      Prewitt, 878 N.E.2d at 188. “If this discretion were not given to trial courts and


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2990 | May 26, 2020   Page 4 of 6
       sentences were scrutinized too severely on appeal, trial judges might be less

       inclined to order probation to future defendants.” Id. As a result, we review a

       trial court’s sentencing decision from a probation revocation for an abuse of

       discretion. Id. (citing Sanders v. State, 825 N.E.2d 952, 956 (Ind. Ct. App. 2005),

       trans. denied). An abuse of discretion occurs where the decision is clearly

       against the logic and effect of the facts and circumstances. Id.


[10]   The record reveals that the trial court had a sufficient basis for its decision to

       order Simpkins to serve part of his previously suspended sentence. Here, within

       a few months of being placed on probation, Simpkins admitted that he had

       violated probation—the first time—by using methamphetamine. The trial court

       showed Simpkins leniency and allowed him to remain on probation. The trial

       court extended his probation and ordered him to complete an intensive

       outpatient program. Simpkins, however, squandered this opportunity. Within

       three months, the State filed a second probation revocation petition and then an

       amended petition, alleging that Simpkins had violated probation by testing

       positive for methamphetamine and amphetamine, failing to report for a drug

       screen, and failing to meet with his probation officer. Simpkins admitted that

       he had violated these conditions of probation. Based on the record before us,

       we conclude that the trial court did not abuse its discretion by ordering

       Simpkins to serve part of his previously suspended sentence. For the foregoing

       reasons, we affirm the trial court’s partial revocation of Simpkins’ probation

       and imposition of all but 180 days of his previously suspended sentence.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2990 | May 26, 2020   Page 5 of 6
[11]   Affirmed.


       Bradford, C.J., and Baker, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2990 | May 26, 2020   Page 6 of 6